        Case 1:18-cv-00438-AWI-BAM Document 96 Filed 12/14/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT

 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 8
     DAVID PHILLIPS-KERLEY,                                      Case No. 1:18-cv-00438-AWI-BAM
 9
             Plaintiff,                                          ORDER SETTING FURTHER STATUS
10                                                               CONFERENCE
            v.
11
     CITY OF FRESNO FIRE DEPARTMENT,
12   et al.,

13                  Defendants.

14
                                                    /
15
16          On December 14, 2020, the Court held a further telephonic status conference in this action.
17   Plaintiff David Phillips-Kerley appeared by telephone in propria persona. Counsel Joseph Rubin
18   appeared by telephone on behalf of Defendant City of Fresno. The purpose of the status conference
19   was to address whether, following an extension of time, Plaintiff had secured new counsel or intended
20   to represent himself in propria persona, whether the stay of discovery should be lifted, and whether
21   the Scheduling Order in this case required modification.
22          At the conference, Plaintiff requested an additional three-month extension of time to secure
23   counsel. Plaintiff explained that additional time was needed for potential counsel to review his case
24   and to account for delays from COVID-19 and the impending holidays and. Defendant objected to
25   this request given the lengthy delays in this action.
26          As discussed by the Court and parties, Plaintiff has known of his prior counsel’s anticipated
27   withdrawal from this action since at least July of 2020, and he has had approximately five (5) months
28   to secure new counsel. (See Doc. No. 81.) As a result, an additional three-month extension of time
                                                             1
        Case 1:18-cv-00438-AWI-BAM Document 96 Filed 12/14/20 Page 2 of 2



 1   will not be granted. Nevertheless, based on delays occasioned, in part, from COVID-19, Plaintiff will

 2   be granted one final extension of time to secure new counsel or to otherwise determine how he would

 3   like to proceed in this action. Discovery shall remain stayed and any remedies available to Defendant

 4   for Plaintiff’s failure to provide timely initial disclosures are preserved.

 5          Accordingly, the Court sets a FURTHER TELEPHONIC STATUS CONFERENCE in this

 6   matter for February 2, 2021, at 9:30 AM in Courtroom 8 (BAM) before Magistrate Judge

 7   Barbara A. McAuliffe. The purpose of the conference will be to address whether Plaintiff has

 8   secured new counsel or intends to represent himself in propria persona, whether the stay of discovery

 9   should be lifted, and whether the Scheduling Order in this case requires modification. The parties shall

10   appear at the conference by telephone with each party using the following dial-in number and access

11   code: dial-in number 1-877-411-9748; access code 3219139. If Plaintiff secures new counsel and a

12   notice of substitution of counsel is filed before the date set for the conference, then the conference will

13   be advanced.

14          Plaintiff is cautioned that the failure to appear at the conference may result in the imposition of

15   sanctions, including terminating sanctions. A copy of this Order will be served on Plaintiff at his last

16   known address.

17   IT IS SO ORDERED.

18
        Dated:      December 14, 2020                           /s/ Barbara    A. McAuliffe           _
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                           2
